DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/26/20 are acknowledged. Claims 7, 9, 12, 14, 15, and 17 have been amended. Claim 26 has been added. Claims 3-6, 8, and 18-20 have been canceled. Claims 1-2, 7, 9-17, and 21-26 are pending and under examination.
Withdrawn Rejections
The rejection of Claims 1-2, 7, 9-17, 21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s persuasive arguments. Specifically, Applicant pointed out that filgrastim is the technical name for G-CSF with a methionine added to the N-terminus. See paragraph 12, page 25 of the previous Office action. 
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 9-17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,320,777 B2 in view of Davis et al. (Experimental Hematology 2010;38:270–281).
The instant claims are drawn to a method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof, wherein 
The patented claims are drawn to a method for improving survival from radiation exposure in a subject who has been exposed to radiation and has been diagnosed as having Acute Radiation Syndrome (ARS) by administering to the subject an effective dose of a long-acting human G-CSF protein analog, comprising a cysteine residue substituted for A141 of amino acid sequence SEQ ID NO:1 and a non-cysteine amino acid residue substituted for C17 of amino acid sequence SEQ ID NO:1 and wherein the long-acting human G-CSF protein analog is modified with a single polyethylene glycol (PEG). It should be noted that the specification of the patent teaches that the non-cysteine amino acid is serine substituted for C17. The specification of the patent teaches that survival is 30 day survival. The patented claims teach wherein the recombinant human G-CSF protein analog is modified with a 40 kDa 
The patented claims do not teach administering an ACE inhibitor.
 However, Davis et al. teach that administration of captopril following total body irradiation exhibited a protective effect against hematopoietic injury (See page 273). Davis et al. teach that 30 day survival was 100% for mice that were administered captopril beginning 1 hour after irradiation and continuing through +day 30 (See page 274). Davis et al. teach that protection from radiation-induced hematopoietic injury by captopril treatment postirradiation was associated with enhanced hematopoietic progenitor cell activity resulting in accelerated blood cell recovery (See page 274). Davis et al. teach that treatment of mice with captopril starting 1 hour after irradiation resulted in reduced radiation-induced loss of red blood cells, significant on day 14. Administration of captopril postirradiation also significantly improved reticulocyte recovery on day 14 and platelet recovery on days 10 to 14 postirradiation (See page 274). Davis et al. teach that mice treated with captopril postirradiation exhibited a significant increase in myeloid CFU progenitor cell production and total CFU at 5 days postirradiation (See page 276).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the patented claims to additionally administer the ACE inhibitor captopril given that Davis et al. teach captopril administration post irradiation is protective against hematopoietic injury and results in 100% 30-day survival compared to mice administered captopril prior to irradiation. Furthermore, Davis et al. teach that captopril administered postirradiation improves enhances hematopoietic progenitor cell activity resulting in accelerated blood cell recovery. One of ordinary skill in the art would be motivated to administer an HGF analog and an ACE inhibitor to a subject with H-ARS because doing so would provide a multi-pronged treatment approach that improves hematopoietic recovery after radiation damage. Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Applicant’s Arguments
Applicant argues that the Examiner provides a conclusory statement of motivation that is based upon impermissible hindsight. 
.   
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art, and does not improperly rely upon Applicant’s disclosure. Thus, the assertion that the present rejection is made with impermissible hindsight reconstruction is unpersuasive. 
In response to Applicant’s argument that Moulder et al. teach away from administering captopril to irradiated animals as taught by Davis et al., Moulder et al. do not teach away from administering captopril, but rather, note that irradiated rats and mice respond differently to captopril. The experiments in the study by Davis were performed in mice, whereas the experiments in the study by Moulder were performed in rats. Moulder et al. explicitly states “We are forced to conclude that irradiated rats and mice (or at least these irradiated rats and mice) have different responses to the ACE inhibitor captopril. This is not a surprise entirely, as rats and mice appear to differ in their response to captopril in at least one other irradiation model.” 

Claims 1, 2, 7, 9-17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,016,485 B2 in view of in view of Davis et al. (Experimental Hematology 2010;38:270–281).
The instant claims are drawn to a method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof, wherein the ACEI is selected from the group consisting of lisinopril, perindopril, captopril, enalapril, and ramipril; and wherein the HGF or protein analog thereof is selected from the group consisting of: human G-CSF (SEQ ID NO: 1), a G-CSF analog comprising a cysteine residue substituted for A141 of human G-CSF (SEQ ID NO: 1) and a serine residue substituted for C17 of human G-CSF (SEQ ID NO:1), a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO: 1, a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO:1 and is PEGylated; MAXY-G34, human GM-CSF (SEQ ID NO 2), a GM-CSF analog comprising a cysteine substitution at amino acid position 3 of SEQ ID NO:2; human IL-11(SEQ ID NO 7); an IL-11 analog comprising a cysteine added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO:7; an IL-11 analog comprising human IL-11 (SEQ ID NO:7), wherein the P1 
The patented claims are drawn to a method for improving survival from radiation exposure in a subject who has been exposed to radiation and has been diagnosed as having Acute Radiation Syndrome (ARS) by administering to the subject an effective dose of a long-acting human interleukin-11 (IL-11) protein analog comprising amino acids 23-199 of SEQ ID NO:3 and a cysteine residue following amino acid 199 of SEQ ID NO: 3, and wherein the long-acting human IL-11 protein analog is modified with a single polyethylene glycol (PEG). The patented claims teach that wherein the improved survival correlates with accelerated recovery of the subject's blood cell types selected from the group consisting of platelet levels, red blood cell levels, neutrophil levels, lymphocyte levels, white blood cell levels and combinations thereof. The patented claims teach wherein the effective dose is a single dose of the long-acting IL-11 protein analog of at least about 0.1 μg to about 5 mg per kg of the subject to which the dose is administered to. The patented claims teach wherein the subject is administered one or more doses of the long-acting IL-11 protein analog. The patented claims teach wherein the subject is administered a single effective dose of the long-acting IL-11 protein analog one to nine times following the subject's exposure to radiation. The patented claims teach further comprising administering to the subject an effective dose of one or more long-acting protein analogs selected from the group consisting of a long-acting G-CSF analog, a long-acting GM-CSF analog and combinations thereof. It should be noted that the specification of the patent teach that G-CSF analog is a recombinant human G-CSF protein analog comprising one or more cysteine substitutions or additions. In another aspect, the recombinant G-CSF protein 
The patented claims do not teach administering an ACE inhibitor.
However, Davis et al. teach that administration of captopril following total body irradiation exhibited a protective effect against hematopoietic injury (See page 273). Davis et al. teach that 30 day survival was 100% for mice that were administered captopril beginning 1 hour after irradiation and continuing through +day 30 (See page 274). Davis et al. teach that protection from radiation-induced hematopoietic injury by captopril treatment postirradiation was associated with enhanced hematopoietic progenitor cell activity resulting in accelerated blood cell recovery (See page 274). Davis et al. teach that treatment of mice with captopril starting 1 hour after irradiation resulted in reduced radiation-induced loss of red blood cells, significant on day 14. Administration of captopril postirradiation also significantly improved reticulocyte recovery on day 14 and platelet recovery on days 10 to 14 postirradiation (See page 274). Davis et al. teach that mice treated with captopril postirradiation exhibited a significant increase in myeloid CFU progenitor cell production and total CFU at 5 days postirradiation (See page 276).  Davis et al. teach that the average consumption of mice given captopril was 0.10 6 0.05 mg/kg/day (See page 271).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the patented claims to additionally administer the ACE inhibitor captopril given that Davis et al. teach captopril administration post irradiation is protective against hematopoietic injury and results in 100% 30-day survival compared to mice administered captopril prior to irradiation. Furthermore, Davis et al. teach that captopril administered postirradiation improves enhances hematopoietic progenitor cell activity resulting in accelerated blood cell recovery. One of ordinary skill in the art would be motivated to 
Applicant’s Arguments
Applicant argues that the Examiner provides a conclusory statement of motivation that is based upon impermissible hindsight. 
Applicant argues that other researchers have found that ACE inhibitor treatment did not increase survival of irradiated animals. Applicant argues that Moulder et al. found that treatment of 7 Gy-irradiated rats from day -7 to day 0 or from 1 h post-TBI to day 30 post-TBI with captopril (0.3 g/L un drinking water) had no positive effect on 30-day survival when compared to vehicle-treated animals. Applicant concludes that Moulder et al. teach away from administering captopril to irradiated animals.   
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art, and does not improperly rely upon Applicant’s disclosure. Thus, the assertion that the present rejection is made with impermissible hindsight reconstruction is unpersuasive. 
In response to Applicant’s argument that Moulder et al. teach away from administering captopril to irradiated animals as taught by Davis et al., Moulder et al. do not teach away from administering captopril, but rather, note that irradiated rats and mice respond differently to captopril. The experiments in the study by Davis were performed in mice, whereas the experiments in the study by Moulder were performed in rats. Moulder et al. explicitly states “We are forced to conclude that irradiated rats and mice (or at least these irradiated rats and mice) have different responses to the ACE inhibitor captopril. This is not a surprise entirely, as rats and mice appear to differ in their response to captopril in at least one other irradiation model.” Furthermore, in response to the article by Moulder et al., Davis et al. (Experimental Hematology,  2011; 39(5):522-524)  further expound on the differences in the two studies, noting that the study of Moulder used different sexed and aged rats, and a different dose of captopril. Moulder et al. do not use the same animals, type of radiation, or dosage of captopril, and therefore, the evidence proffered in Moulder et al. is insufficient to refute the teachings of Davis et al. Thus, the teachings of Moulder et al. do not teach away from administering captopril to a subject that has been exposed to radiation.
Claims 1, 2, 7, 9-17, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,653,752 B2 in view of in view of Davis et al. (Experimental Hematology 2010;38:270–281).
The instant claims are drawn to a method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof, wherein the ACEI is selected from the group consisting of lisinopril, perindopril, captopril, enalapril, and ramipril; and wherein the HGF or protein analog thereof is selected from the group consisting of: human G-CSF (SEQ ID NO: 1), a G-CSF analog comprising a cysteine residue substituted for A141 of human G-CSF (SEQ ID NO: 1) and a serine residue substituted for C17 of human G-CSF (SEQ ID NO:1), a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO: 1, a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO:1 and is PEGylated; MAXY-G34, human GM-CSF (SEQ ID NO 2), a GM-CSF analog comprising a cysteine substitution at amino acid position 3 of SEQ ID NO:2; human IL-11(SEQ ID NO 7); an IL-11 analog comprising a cysteine added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO:7; an IL-11 analog comprising human IL-11 (SEQ ID NO:7), wherein the P1 amino acid is deleted; an IL-11 analog comprising a cysteine residue added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO:7, wherein the P1 amino acid is deleted; and long-acting protein analogs thereof and wherein the survival obtained by treatment with the combination of at least one HGF or protein analog thereof and the ACEI is greater than the survival obtained by treatment with at least one HGF or protein analog thereof alone or treatment with the ACEI alone.
The patented claims are drawn to a method for improving survival from radiation exposure in a subject who has been exposed to radiation and has been diagnosed as having by administering to the subject an effective dose of a long-acting human granulocyte-macrophage colony-stimulating factor (GM-CSF) protein analog comprising a cysteine residue substituted for alanine-3 of SEQ ID NO: 2, and wherein the long-acting human GM-CSF protein analog is modified with a single polyethylene glycol (PEG).The patented claims teach that wherein the improved survival correlates with accelerated recovery of the subject's blood cell types selected from the group consisting of platelet levels, red blood cell levels, neutrophil levels, lymphocyte levels, white blood cell levels and combinations thereof. The patented claims teach that wherein the long-acting GM-CSF protein analog is a recombinant human GM-CSF protein analog. The patented claims teach wherein the effective dose is a single dose of the long-acting GM-CSF protein analog of at least about 0.1 μg to about 5 mg per kg of the subject to which the dose is administered to. The patented claims teach wherein the subject is administered one or more doses of the long-acting GM-CSF protein analog. The patented claims teach wherein the subject is administered a single effective dose of the long-acting GM-CSF protein analog one to nine times following the subject's exposure to radiation. The patented claims teach further comprising administering to the subject an effective dose of one or more long-acting protein analogs selected from the group consisting of a long-acting G-CSF analog, a long-acting interleukin-11 (IL-11) analog and combinations thereof. It should be noted that the specification of the patent teach that G-CSF analog is a recombinant human G-CSF protein analog comprising one or more cysteine substitutions or additions. In another aspect, the recombinant G-CSF protein analog comprises a cysteine residue substituted for A141 of human G-CSF (SEQ ID NO:1) and a non-cysteine amino acid residue substituted for C17 of human G-CSF (SEQ ID NO:1). In still another aspect, the G-CSF protein analog comprising A141 and C17 amino acid substitutions is further modified with PEG.
The patented claims do not teach administering an ACE inhibitor.
However, Davis et al. teach that administration of captopril following total body irradiation exhibited a protective effect against hematopoietic injury (See page 273). Davis et al. teach that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the patented claims to additionally administer the ACE inhibitor captopril given that Davis et al. teach captopril administration post irradiation is protective against hematopoietic injury and results in 100% 30-day survival compared to mice administered captopril prior to irradiation. Furthermore, Davis et al. teach that captopril administered postirradiation improves enhances hematopoietic progenitor cell activity resulting in accelerated blood cell recovery. One of ordinary skill in the art would be motivated to administer an HGF analog and an ACE inhibitor to a subject with H-ARS because doing so would provide a multi-pronged treatment approach that improves hematopoietic recovery after radiation damage. Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of 
Applicant’s Arguments
Applicant argues that the Examiner provides a conclusory statement of motivation that is based upon impermissible hindsight. 
Applicant argues that other researchers have found that ACE inhibitor treatment did not increase survival of irradiated animals. Applicant argues that Moulder et al. found that treatment of 7 Gy-irradiated rats from day -7 to day 0 or from 1 h post-TBI to day 30 post-TBI with captopril (0.3 g/L un drinking water) had no positive effect on 30-day survival when compared to vehicle-treated animals. Applicant concludes that Moulder et al. teach away from administering captopril to irradiated animals.   
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art, and does not improperly rely upon 
In response to Applicant’s argument that Moulder et al. teach away from administering captopril to irradiated animals as taught by Davis et al., Moulder et al. do not teach away from administering captopril, but rather, note that irradiated rats and mice respond differently to captopril. The experiments in the study by Davis were performed in mice, whereas the experiments in the study by Moulder were performed in rats. Moulder et al. explicitly states “We are forced to conclude that irradiated rats and mice (or at least these irradiated rats and mice) have different responses to the ACE inhibitor captopril. This is not a surprise entirely, as rats and mice appear to differ in their response to captopril in at least one other irradiation model.” Furthermore, in response to the article by Moulder et al., Davis et al. (Experimental Hematology,  2011; 39(5):522-524)  further expound on the differences in the two studies, noting that the study of Moulder used different sexed and aged rats, and a different dose of captopril. Moulder et al. do not use the same animals, type of radiation, or dosage of captopril, and therefore, the evidence proffered in Moulder et al. is insufficient to refute the teachings of Davis et al. Thus, the teachings of Moulder et al. do not teach away from administering captopril to a subject that has been exposed to radiation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 7, 9-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof; wherein the ACEI is selected from the group consisting of lisinopril, perindopril, captopril, enalapril, and ramipril; and wherein the HGF or protein analog thereof is selected from the group consisting of: human G-CSF (SEQ ID NO: 1), a G-CSF analog comprising a cysteine residue substituted for A141 of human G- CSF (SEQ ID NO: 1) and a serine residue substituted for C17 of human G-CSF (SEQ ID NO: 1), a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO: 1, a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO:1 and is PEGylated; MAXY-G34, human GM-CSF (SEQ ID NO 2), a GM-CSF analog comprising a cysteine substitution at amino acid position 3 of SEQ ID NO:2; human IL-11 (SEQ ID NO: 7); an IL-11 analog comprising a cysteine added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO:7; an IL-11 analog comprising human IL-11 (SEQ ID NO: 7), wherein the P1 amino acid is deleted; an IL-11 analog comprising a cysteine residue added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO;7, wherein the P1 amino acid is deleted; long-acting protein analogs thereof; and wherein the survival obtained by treatment 
The specification defines the term long-acting to mean that the HGF has been engineered or modified to last longer in a subject than the unmodified or non-engineered HGF. The specification teaches that in one embodiment, long-acting HGF protein analogs are HGF fusion proteins comprising an HGF or HGF protein analog fused to a second protein or peptide such as an immunoglobulin, an immunoglobulin domain(s), albumin, transferrin, transferrin receptors, or elastin and elastin-like Proteins, XTEN amino acid sequences, one or more CTP sequences, or any protein or peptide that, when fused to the HGF, causes the HGF fusion protein to have a longer in vivo half-life than the HGF. The specification teaches that in another embodiment, long-acting HGF protein analogs are fused to any second protein that confers a longer half-life to the HGF fusion protein compared to the non-fused HGF. The specification teaches that in still other embodiments of the present invention, the fusion protein used for modifying the HGF protein can be any fusion protein that confers a half-life that is longer than the half-life of the non-fusion HGF protein-modified protein in animals. The specification teaches that a polymer or compound can be used for modifying the HGF. The polymer or compound can be any polymer or compound, such as PEG, a lipid or starch, which confers a half-life that is longer than the half-life of the non-polymer-modified HGF protein (non-compound-modified HGF protein) in animals. The specification teaches that the polymer used for modifying the HGF protein can be any polymer that confers a half-life that is longer than the half-life of the nonpolymer-modified HGF protein in animals.
The specification teaches that the long-acting HGF analog is an HGF that has been engineered to add additional glycosylation sites to the protein, for example by changing the HGF's amino acid sequence and in another aspect of the invention, the long-acting HGF analog is an HGF 
	A method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof; wherein the ACEI is selected from the group consisting of lisinopril, perindopril, captopril, enalapril, and ramipril; and wherein the HGF or protein analog thereof is a long-acting protein analog does not meet the written description provision of 35 U.S.C. 112(a). The claims broadly encompass a genus of protein analogs described by their function of being long-acting. The specification teaches that the term long-acting means that the HGF has been engineered or modified to last longer in a subject than the unmodified or non-engineered HGF. However, with the exception of the G-CSF protein analog Maxy-G34, the specification does not sufficiently describe the genus of HGF proteins and analogs and their corresponding modifying compound having the claimed function. While the specification provides general guidance regarding modifications that can impart the long-acting function, this guidance is insufficient because the claims encompass any modifying compound, such as any polymer, any lipid, any starch or any HGF multimer, for imparting the long-acting function. That is, listing the type of compounds or class of compounds that can potentially impart the long-acting function on the HGF protein analog is not a description of a specific agent that has this function. The specification does not provide a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show possession of the genus of compounds, broadly encompassed by the claims. In other words, the specification does not adequately describe the correlation between the function of the genus and the structure(s), such as structural domains or motifs, responsible for the function and 
The genus of long-acting HGF protein analogs does not meet the requirements under 35 U.S.C. 112, first paragraph, because the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601,1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481,1483, 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
A “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350. “[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
The state of the art regarding strategies to improve plasma half life time of peptide and protein drugs is discussed by Werle et al. (Amino Acids (2006) 30: 351–367). Werle et al. teach that although several strategies to improve peptide/protein drug plasma half-life are already established, drug modification shall be based on an exact knowledge of the enzymatic susceptibility of the particular drug (See page 359). Werle et al. teach that as an example, dermorphin analogues with additional D-amino acid substitutions were cleaved more rapidly 
Swierczewska et al. (Expert Opinion on Emerging Drugs, 2015; 20:4, 531-536) teach that PEGylation has been a successful pharmaceutical application. Swierczewska et al. teach that new half-life strategies have been developed as an alternative to PEGylation and these strategies include albumin and Fc fusion technologies (See page 534). Swierczewska et al. teach that many questions remain for the long-term use of Fc fusion because of the immunological consequences (See page 534). Swierczewska et al., teach that albumin can be fused to or conjugated to therapeutic proteins and additionally, albumin-binding sites, such as peptides, antibodies or fatty acid chains, can be introduced to the pharmaceutical agent to 
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carryout the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of long-acting HGF protein analogs that may not have the biological function(s) that is recited in the instant claims. It should be noted that the claimed invention encompasses any compound that modifies the HGF analog to last longer in a subject than an unmodified or non-engineered HGF. With the exception of the G-CSF protein analog Maxy-G34, the specification does not describe any compound by way of complete or partial structure that imparts the long-acting function on the HGF protein analog. Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of long-acting HGF protein analogs. Although the prior art outlines art-recognized procedures for producing and screening for various biological molecules, this is not sufficient to impart possession of the genus of long-acting HGF protein analogs to Applicant. Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
Applicant argues that pages 20-21, 26, and 27 provide a description of the genus of long-acting HGF proteins and analogs. Applicant pasted these portions of the specification into the response. Applicant argues that the claimed invention encompasses use of materials that were available in the art. Applicant argues that the court in Capon established that where the level of .   
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. The claims recite the term “long-acting protein analogs thereof”; however, the claims do not recite a specific structure that imparts the long-acting functionality on the HGF or protein analog thereof.  Thus, the genus of long-acting protein analogs thereof is claimed solely by the function of being long-acting. Although the written description requirement may be satisfied through a disclosure of function and minimal structure, there must be a strong correlation between the structure and function established in the art, which would allow one to predict with a reasonable degree the structure of the claimed invention from a recitation of its function. In the instant case, the specification does not disclose a structure function correlation between the structure of the HGF protein analogs and the function of being long-acting. This is evidenced by the numerous modifying compounds that are disclosed as imparting the long-acting function. The specification teaches that any modifying compound, such as any polymer, any lipid, any starch or any HGF multimer, can be used for imparting the long-acting function. Each of the modifying compounds has a unique structure and there is no function that is tied to the structure. Thus, there is no shared disclosed structure that correlates with the function of being “long-acting”. 
The specification also does not describe a sufficient variety of species to reflect the variation within the genus. Although the specification list numerous U.S. patents on pages 26-27 to provide support for the genus of long-acting HGF proteins and analogs, a review of these patents reveal that they do not describe a representative number of long acting HGF protein analogs commensurate in scope with the claims. The U.S. patents listed on page 26 relate to cysteine variants of G-CSF, GM-CSF, IL-11, and GH, and each of the patents disclose pegylation as a means for increasing the half-life of the variants. US Patent 7,754,855 describes fusing immunoglobulin Fc regions to cytokines to produce long-acting molecules. US Patent 
Furthermore, it is clear from the patents that it is not readily known if the disclosed modification will result in a protein analog having longer lasting effects than a non-pegylated protein. For instance, the 6,608,183; 7,309,781; 7,232,885; 7,214,779; and 7,148,333 patents state that “one should explore the effects of different dosing regimens and different times of injections to determine if PEG-G-CSF is more potent and produces longer lasting effects than non-PEGylated G-CSF”.  Likewise, the 7,253,267 patent states “once the optimum dosing schedules and PEG sizes are determined, the efficacy of PEG-GH to GH can be compared in the animal models…PEG-GH should be more efficacious than GH when both are administered using the less frequent dosing schedules”. Although these patents suggest that pegylation will confer longer lasting effects than the unmodified proteins, an expectation of function is not sufficient to demonstrate that the pegylated proteins possess that function in an unpredictable art. The unpredictability of modifying proteins with PEG is also highlighted in Werle and Swierczewska, both of which teach that the various modifications can have different effects on different proteins. Additionally, Swierczewska et al. teach that other technologies, such as Fc-fusion proteins, albumin binding sites, XTEN, and ELPs, for extending protein drug half-life are underdeveloped.  Consequently, based on the lack of information within the specification and the unpredictability of the art, there is evidence that a structure-function correlation and a 
It should be noted that pages 26-27 make reference to non-patent literature documents and foreign patents to support the description of the long-acting HGF protein analogs. However, essential material necessary to provide a written description of the claimed invention may only be incorporated by reference to a U.S. patent or patent application publication.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 2, 7, 9-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “long-acting HGF”. The specification defines the term long-acting to mean that the HGF has been engineered or modified to last longer in a subject than the unmodified or non-engineered HGF. This term is unclear because the limitation merely states a functional characteristics (long-acting) without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not flow from form (is not an inherent property) of the structure recited in the claims, i.e., the HGF or protein analogs thereof, so it is unclear whether the claim requires some other structure or modification to be added to the HGF or protein analog thereof, to provide the functional characteristic.  Claims 2, 7, 9-17 and 21 depend from claim 1, and thus, are included in the rejection.
Claim 1 recites the term “long-acting HGF”. The term “long-acting” is a relative term which renders the claim indefinite. The specification defines the term to mean that the HGF has been engineered or modified to last longer in a subject than the unmodified or non-engineered HGF. However, the term last longer does not impart a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2, 7, 9-17 and 21 depend from claim 1, and thus, are included in the rejection.
Applicant’s Arguments
Applicant refers to the written description discussion above which clearly demonstrates that one of skill in the art would understand what is claimed.
Response to Applicant’s Argument
Applicant’s arguments have been fully considered but they are not persuasive. The arguments refer to pages 26-27 of the specification; however, there is no explanation of how these pages should be applied to the rejection at issue. As stated in the rejection, the claims recite a functional characteristic without providing any indication about how the functional characteristic is provided.  Although pages 26-27 recite numerous ways for modifying HGF, it is unclear which of these ways is encompassed by the instant claims. That is, is the long-acting function conferred by the insertion or deletion of an amino acid, or is the long-acting conferred by attaching an additional compound. Applicant does not address the lack of clarity of the term “long-acting” in the arguments for the written description rejection. The term long-acting HGF refers to an HGF that has been engineered or modified to last longer in a subject than the modified or non-engineered HGF. However, there is no standard for determining whether a HGF protein analog is deemed long-acting. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plett et al. (Health Physics, 2014 Jan 1; 106(1):7-20) in view of Davis et al. (Experimental Hematology 2010;38:270–281).

  	Plett et al. teach a method of enhancing 30-day survival and hematopoietic cell recovery in a mouse model of the hematopoietic syndrome of the acute radiation syndrome comprising administering PEGylated G-CSF (BBT-015) (See page 4). Plett et al. teach that BBT-015 was administered at a dose of 1 mg/kg-1/day resulted in 100% survival (See page 6). Plett et al. teach that BBT-015 was administered 24+4 hours post-irradiation (See pages 6 and 9). Plett et 
Plett et al. do not teach administering an ACE inhibitor.
However, Davis et al. teach that administration of captopril following total body irradiation exhibited a protective effect against hematopoietic injury (See page 273). Davis et al. teach that 30 day survival was 100% for mice that were administered captopril beginning 1 hour after irradiation and continuing through +day 30 (See page 274). Davis et al. teach that protection from radiation-induced hematopoietic injury by captopril treatment postirradiation was associated with enhanced hematopoietic progenitor cell activity resulting in accelerated blood cell recovery (See page 274). Davis et al. teach that treatment of mice with captopril starting 1 hour after irradiation resulted in reduced radiation-induced loss of red blood cells, significant on day 14. Administration of captopril postirradiation also significantly improved reticulocyte recovery on day 14 and platelet recovery on days 10 to 14 postirradiation (See page 274). Davis et al. teach that mice treated with captopril postirradiation exhibited a significant increase in myeloid CFU progenitor cell production and total CFU at 5 days postirradiation (See page 276).  Davis et al. teach that the average consumption of mice given captopril was 0.10 6 0.05 mg/kg/day (See page 271). Regarding the limitation wherein the survival obtained by treatment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Plett et al. to additionally administer the ACE inhibitor captopril given that Davis et al. teach that captopril also results in 100% survival and enhances hematopoietic recovery of subjects exposed to radiation. Furthermore, one of ordinary skill in the art would have been motivated to administer G-CSF analog BBT-015 in combination with captopril because Plett et al. teach that the potential of combination therapy with different MCM to target H-ARS from several mechanistic angles will likely lead to strategies with improved efficacy compared to single administration strategies. One would have been motivated to do so because each of the therapies have been individually taught in the prior art to be successful in increasing survival and enhancing hematopoietic recovery following total body irradiation. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering G-CSF analog BT-0015 in combination with the ACE inhibitor captopril as taught in Plett et al. in view of the teachings of Davis et al., one would achieve a method for enhancing 30-day survival and hematopoietic cell recovery in a mouse model of the hematopoietic syndrome of the acute radiation syndrome.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicant’s Arguments
Applicant argues that the Examiner provides a conclusory statement of motivation that is based upon impermissible hindsight. 
Applicant argues that Plett does not provide guidance as to what the medical counter measure is or could be used besides other growth factors, which Plett teaches would be logistically challenging to administer  in combination and thus a single administration of MCM with a broad safety window is most desirable for use in a radiation event. Applicant argues that since BBT-015 alone resulted in 100% survival, there is no reason why one of skill would even administer another compound, much less an ACE inhibitor. Applicant argues that a brief mention of a combination therapy does not rise to the level of making it obvious that such combination therapy would be to specifically administer an ACE inhibitor.
Applicant argues that other researchers have found that ACE inhibitor treatment did not increase survival of irradiated animals. Applicant argues that Moulder et al. found that treatment of 7 Gy-irradiated rats from day -7 to day 0 or from 1 h post-TBI to day 30 post-TBI with captopril (0.3 g/L in drinking water) had no positive effect on 30-day survival when compared to vehicle-treated animals. Applicant concludes that Moulder et al. teach away from administering captopril to irradiated animals.   
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art, and does not improperly rely upon Applicant’s disclosure. Thus, the assertion that the present rejection is made with impermissible hindsight reconstruction is unpersuasive. 
In response to Applicant’s arguments that Plett et al. does not provide guidance on which agent to use in a combination therapy, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Plett et al. is not an anticipatory reference, and was used in an obviousness rejection. Thus, Applicant’s arguments regarding the deficiencies of Plett et al. alone are not persuasive. 
In response to Applicant’s argument that there is no reason to administer a second therapy since BBT-015 alone resulted in 100% survival, Plett teaches that the benefit of combination therapy, with their less demanding administration schedules, offer a multi-prong approach to combating life-threatening maladies of H-ARS. Plett further teaches that different HGFs target different cell population and could have additive or synergistic effects on survival and hematopoietic recovery following radiation exposure.  Davis et al. teach that ACE inhibition with captopril affects hematopoietic recovery following radiation by modulating the 
In response to Applicant’s argument that Moulder et al. teach away from administering captopril to irradiated animals as taught by Davis et al., Moulder et al. do not teach away from administering captopril, but rather, note that irradiated rats and mice respond differently to captopril. The experiments in the study by Davis were performed in mice, whereas the experiments in the study by Moulder were performed in rats. Moulder et al. explicitly states “We are forced to conclude that irradiated rats and mice (or at least these irradiated rats and mice) have different responses to the ACE inhibitor captopril. This is not a surprise entirely, as rats and mice appear to differ in their response to captopril in at least one other irradiation model.” Furthermore, in response to the article by Moulder et al., Davis et al. (Experimental Hematology,  2011; 39(5):522-524)  further expound on the differences in the two studies, noting that the study of Moulder used different sexed and aged rats, and a different dose of captopril. Moulder et al. do not use the same animals, type of radiation, or dosage of captopril, and therefore, the evidence proffered in Moulder et al. is insufficient to refute the teachings of Davis et al. Thus, 
Claim Status
Claims 23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646